Title: John Adams to Richard Cranch, 2 August 1776
From: Adams, John
To: Cranch, Richard


     
      My dear Sir
      
       Aug. 2. 1776
      
     
     I received your Favour of 22 July, by last Tuesdays post. I thank you for the Trouble you have taken to inform me of the Circumstances of your Family and my own. It gives me great Joy to think your Symptoms were so favourable.—I had a Letter, from my best Friend by the same Conveyance, which gave me more Pleasure than many Times its Weight in Gold would have done.
     You mention the Exultation at a Declaration of Independence. Is not the Change We have seen astonishing? Would any Man, two Years ago have believed it possible, to accomplish such an Alteration in the Prejudices, Passions, Sentiments, and Principles of these thirteen little States as to make every one of them completely republican, and to make them own it? Idolatry to Monarchs, and servility to Aristocratical Pride, was never so totally eradicated, from so many Minds in so short a Time.
     I thank you for your Account of the Prizes taken, by our little Fleet. We may judge by a little what a great deal Means. I hope We shall have more Power at sea, before long.
     I wish it was in my Power to serve the Interest of Mr. N.C. both for his Merit, services and sufferings. But I dont see, how it will be possible for me to do it. The Appointment of all subordinate Officers in the Quarter Masters and Commissaries Departments is left to the Principals. Promotions of Persons from the Staff Offices, into the Line, gives Disgust, and creates Confusion, if Mr. C’s Inclination should lead him to military Preferment. In short there is not the least Probability, that I can see, that any Opportunity will turn Up, in which it will be possible for me to serve him, but if it should I will most chearfully embrace it.—I shall inclose to my other self, some News papers.—Barry has taken another Tender. Another Prize is taken and carried into Egg Harbour, and a Vessell has arrived here with a rich Cargo of Arms, Ammunition, Flints and Lead, and dry Goods from Marseilles. She brings no bad News from France.
     Remember me, to the whole Hospital, and all other Friends.
     
      Adieu.
     
    